    Case 4:20-cv-00053-CDL-MSH Document 14 Filed 09/30/20 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF GEORGIA
                        COLUMBUS DIVISION

JESSE BROWN,                :
                            :
         Plaintiff,         :
     VS.                    :
                            :          NO. 4:20-CV-00053-CDL-MSH
Sheriff HANK LYNCH, et al., :
                            :
         Defendants.        :
___________________________ :

                                 ORDER

    Presently     pending    before    the   Court    are   Plaintiff’s

Objections (ECF No. 11) to the Recommendation of the United

States Magistrate Judge to deny Plaintiff leave to proceed in

forma pauperis and dismiss his claims without prejudice (ECF

No. 10).    Plaintiff has also filed a second motion to amend

(ECF No. 12) and a motion for a jury trial (ECF No. 13).                For

the reasons set forth below, Plaintiff’s second motion to

amend is DENIED. The Court has also thoroughly considered

Plaintiff’s Objections and performed a de novo review of the

portions of the Recommendation to which Plaintiff objects.

Having done so, and for the reasons explained below, the Court

finds Plaintiff’s Objections to be without merit.

    I.     Motion to Amend

    Plaintiff moved to amend his Complaint to add claims
    Case 4:20-cv-00053-CDL-MSH Document 14 Filed 09/30/20 Page 2 of 8




against   the     warden    of   the   Muscogee     County      Jail,    Larry

Mitchell,        concerning      the       conditions    of      Plaintiff’s

confinement at that facility.                 Mot. Am. 1, ECF No. 12.

Federal Rule of Civil Procedure 15(a) provides that a party

may amend its pleading once as a matter of course at this

early stage of the litigation.             Because Plaintiff has already

amended his pleading once, however, he must obtain the Court’s

permission to amend his Complaint a second time.                      See Fed.

R. Civ. P. 15(b).          Although the Court should “freely” give

permission to amend “where justice so requires,” id., the

Court may deny leave to amend where the proposed amendment

would be futile.        See, e.g., Cockrell v. Sparks, 510 F.3d

1307, 1310 (11th Cir. 2007) (per curiam).               “Leave to amend a

complaint is futile when the complaint as amended would still

be properly dismissed . . . .”              Id.

    The Court finds that amendment would be futile in this

case.       As   the   United    States       Magistrate      Judge    already

observed, the Federal Rules of Civil Procedure permit a

plaintiff to join only related claims and defendants in a

single complaint.      See generally Fed. R. Civ. P. 18, 20.                In

order to properly join defendants under Federal Rule of Civil

Procedure 20(a)(2), the plaintiff must establish that he is


                                       2
    Case 4:20-cv-00053-CDL-MSH Document 14 Filed 09/30/20 Page 3 of 8




asserting a right to relief against them “jointly, severally,

or in the alternative with respect to or arising out of the

same transaction, occurrence, or series of transactions or

occurrences,” and that “any question of law or fact common to

all defendants will arise in the action.”                  The Eleventh

Circuit applies the “logical relationship” test to determine

whether claims arise from the same transaction or occurrence

for joinder purposes.           See, e.g., Smith v. Trans-Siberian

Orchestra, 728 F. Supp. 2d 1315, 1319 (M.D. Fla. 2010) (citing

Republic Health Corp. v. Lifemark Hosp. Corp. of Fla., 755

F.2d 1453, 1455 (11th Cir. 1985)).1           “Under this test, there

is a logical relationship when the same operative facts serve

as the basis of both claims or the aggregate core of facts

upon which the claim rests activates additional legal rights,

otherwise dormant, in the defendant.”          Republic Health Corp.,

755 F.2d at 1455 (internal quotation marks omitted).

    Plaintiff’s original Complaint concerned his allegedly

unlawful    arrest       in   Chattahoochee    County,    Georgia,      his

treatment    in      a    holding    cell     there,     and   perceived



1The standard for whether claims arise from the same
transaction or occurrence for Rule 20 purposes is the same as
that used for compulsory counterclaims under Federal Rule of
Civil Procedure 13. See Smith, 728 F. Supp. 2d at 1319.

                                     3
    Case 4:20-cv-00053-CDL-MSH Document 14 Filed 09/30/20 Page 4 of 8




irregularities in his pretrial hearings which also took place

in Chattahoochee County.        Plaintiff’s claims concerning the

conditions of his confinement in a different facility, in a

different county, and by different Defendants do not rest on

the same operative facts, nor has he identified any question

of fact or law common to all Defendants.                     Joinder of the

claims   in    Plaintiff’s     motion          to    amend    is   therefore

inappropriate, and mis-joined claims may be dismissed without

prejudice.    See Fed. R. Civ. P. 21; see also DirecTV, Inc.

v. Leto, 467 F.3d 842, 844-45 (3d Cir. 2006) (holding that

“district judges have discretion to remedy misjoinders either

by severing claims or dismissing them without prejudice”).

Plaintiff’s   motion    to   amend       to    add     unrelated   claims    is

therefore DENIED as futile.

    II. Objections

    Plaintiff     has   also   filed          timely    Objections    to    the

Recommendation of the United States Magistrate (ECF No. 11).

Plaintiff first provides additional detail about his claims

that a Chattahoochee County sheriff’s deputy named “Ron”

tried to kill Plaintiff by placing him in a holding cell that

had just been cleaned and was full of “ammonium.”                    Objs. 1-

2, ECF No. 11.      Plaintiff claims that this incident places


                                     4
    Case 4:20-cv-00053-CDL-MSH Document 14 Filed 09/30/20 Page 5 of 8




him in “imminent danger of serious physical injury” for

purposes of 28 U.S.C. § 1915(g) because he will likely be

housed in Chattahoochee County again during his criminal

proceedings.    See id.    But any allegations that “Deputy Ron”

actually tried to kill Plaintiff are not only speculative,

they relate to a past danger rather than an imminent one.

And even assuming that Plaintiff will have to return to

Chattahoochee County for additional criminal proceedings,

Plaintiff has pleaded no factual basis for his speculation

that he will be exposed to “Deputy Ron” in the near future or

again placed in a holding cell that had just been cleaned by

a county worker.     See Compl. 8-9, ECF No. 1.          To the extent

Plaintiff objects to the Magistrate Judge’s recommendation to

deny his motion for leave to proceed in forma pauperis and

dismiss the Complaint pursuant to 28 U.S.C. § 1915(g), his

objections are OVERRULED.

    Plaintiff next contends that his claims concerning his

arrest and pretrial hearings in Chattahoochee County and his

claims that jail officials at the Muscogee County Jail failed

to provide him with appropriate medical care for his hernia

are related for purposes of the federal joinder rules because

he was being held in the Muscogee County Jail as a courtesy


                                   5
    Case 4:20-cv-00053-CDL-MSH Document 14 Filed 09/30/20 Page 6 of 8




to Chattahoochee County.       This relationship is too attenuated

to serve as the basis for joining the Muscogee County jail

officials to this action.       As discussed in more detail above,

Plaintiff has not established a logical relationship between

his claims against the Chattahoochee County Defendants and

his claims against the Muscogee County Defendants, nor has he

identified a common question of law or fact that will arise

as to all named Defendants.            Joinder of these two sets of

claims is therefore inappropriate.          See State Distributors,

Inc. v. Glenmore Distilleries Co., 738 F.2d 405, 416–17 (10th

Cir. 1984) (affirming denial of joinder where allegations

against proposed defendant were “only tangentially related to

the issues and series of transactions” in the pending case

because “[d]ifferent elements of proof are required for the

proposed cause of action, involving different questions of

fact and law”).2     Plaintiff’s objection to the dismissal of

his mis-joined claims is therefore OVERRULED.

    Finally, Plaintiff objects to the Magistrate Judge’s

recommendation to dismiss his Complaint for failing to fully


2 If Plaintiff wishes to pursue any claims concerning his
treatment in Muscogee County, including those raised in his
second motion to amend, he may file a separate § 1983 action.
The Clerk is DIRECTED to mail Plaintiff a copy of the standard
forms that Plaintiff may use for this purpose, if desired.

                                   6
    Case 4:20-cv-00053-CDL-MSH Document 14 Filed 09/30/20 Page 7 of 8




disclose his litigation history.             Plaintiff states that he

accurately wrote that he “didn’t recall” the “date and number

of cases that was dismissed as frivolous,” and he answered

“N/A” to the question requiring him to provide details about

his previous lawsuits because he “didn’t have a correct

answer.”    Objs. 5, ECF No. 11.            The Court’s standard form,

however, clearly indicates that the failure to disclose all

prior    civil   cases   may   result       in   the   dismissal   of    the

prisoner’s action; moreover, it specifically instructs the

prisoner that if he is unsure of any prior cases filed, he

must disclose that fact.            See Compl. 2, ECF No. 1.            At a

minimum, therefore, Plaintiff should have clearly advised the

Court that he had filed a number of federal cases over the

years.      Plaintiff’s    objection        to   the   dismissal   of    his

Complaint    for   failing     to   fully    disclose    his   litigation

history is OVERRULED.

    III. Conclusion

    For the foregoing reasons, Plaintiff’s second motion to

amend (ECF No. 12) is DENIED, and the Recommendation of the

United States Magistrate Judge (ECF No. 10) is ADOPTED and

MADE THE ORDER OF THE COURT.             Plaintiff’s claims regarding

his medical treatment are DISMISSED without prejudice, his


                                     7
    Case 4:20-cv-00053-CDL-MSH Document 14 Filed 09/30/20 Page 8 of 8




motion to proceed in forma pauperis in this action (ECF No.

2) is DENIED, and Plaintiff’s original Complaint is also

DISMISSED without prejudice.        All additional pending motions,

including Plaintiff’s motion for a jury trial (ECF Nos. 7, 8,

9, 13) are DENIED as moot.

    SO ORDERED, this 30th day of September, 2020.
                      S/Clay D. Land
                      CLAY D. LAND
                      U.S. DISTRICT COURT JUDGE
                      MIDDLE DISTRICT OF GEORGIA




                                   8
